Cite as 2014 Ark. App. 671

                   ARKANSAS COURT OF APPEALS
                                        DIVISION II
                                       No. CR-11-415


                                                  Opinion Delivered   November 19, 2014

EDWARD ANTHONY LIGGINS                            APPEAL FROM THE CRAIGHEAD
                  APPELLANT                       COUNTY CIRCUIT COURT,
                                                  WESTERN DISTRICT
V.                                                [NO. CR-09-1147]

STATE OF ARKANSAS                                 HONORABLE CINDY THYER,
                               APPELLEE           JUDGE


                                                  REBRIEFING ORDERED; TERESA
                                                  BLOODMAN RELIEVED AS
                                                  COUNSEL; ROBBY GOLDEN
                                                  APPOINTED TO REPRESENT
                                                  APPELLANT



                            WAYMOND M. BROWN, Judge


           A Craighead County jury found appellant Edward Anthony Liggins guilty of first-

degree murder and first-degree battery. He was sentenced to forty years’ imprisonment for

first-degree murder; however, his sentence was enhanced by fifteen years and ten years,

respectively, for employing a firearm and for committing the crime in the presence of a child.1

The sentence plus the enhancements were to run consecutively, for an aggregate sentence of

sixty-five years’ imprisonment. He was sentenced to twenty-years’ imprisonment for first-




       1
           Ark. Code Ann. § 16-90-120 and Ark. Code Ann. § 5-4-702 (Supp. 2013).
                                 Cite as 2014 Ark. App. 671

degree battery. This sentence was to run concurrently to the sixty-five-year sentence.2

Liggins subsequently filed a motion for a new trial. His motion was denied. He timely filed

his notice of appeal.

       Liggins argues on appeal that (1) the trial court erred by not ordering a mistrial when,

during the penalty phase, a victim-impact witness improperly recommended to the jury that

he receive a sentence of life without parole; (2) the trial court abused its discretion by not

correcting the actions of trial counsel and the prosecutor when they read jury instructions

during voir dire; (3) Liggins was denied counsel of his choice when the trial court refused to

grant a continuance to allow Liggins’s appellate counsel the opportunity to enter her

appearance and prepare for trial; (4) the trial court committed reversible error when it insisted

that Liggins continue to be represented by his trial counsel after Liggins clearly and

unequivocally asserted his constitutional right to represent himself, thereby denying him his

right to self-representation; (5) the trial court abused its discretion by denying Liggins’s

motion for new trial because his trial counsel’s performance was deficient in that he abdicated

his duty as counsel as guaranteed by the Sixth Amendment; (6) the trial court erred in denying

Liggins’s motion for directed verdict, because there was insufficient evidence to support his

first-degree-murder conviction; (7) the trial court erred by imposing an illegal sentence when

it did not sentence Liggins in accordance with Ark. Code Ann. §§ 5-1-103(a)3 and 5-4-


       2
        His probation on an underlying offense was also revoked and he was sentenced to
thirty-years’ imprisonment to run concurrently to the above convictions. However, the
revocation is not an issue in this appeal.
       3
           (Repl. 2006).

                                               2
                                   Cite as 2014 Ark. App. 671

104(a)4; (8) the trial court erred in denying Liggins’s motion to suppress statements made

while he was in police custody; and (9) the trial court erred by imposing an illegal sentence

when it ran the forty-year jury verdict, the fifteen-year firearm enhancement, and the ten-year

enhancement for committing a felony in the presence of a child consecutively. We do not

reach the merits of Liggins’s arguments due to deficiencies in his abstract, addendum, and

brief.5 We must again order rebriefing.

          We do not know why Ms. Bloodman has persistently failed to comply with Arkansas

Supreme Court Rule 4-2 and prior orders in this case.6 Justice requires that we relieve Ms.

Bloodman as appellant’s counsel. We appoint Robby Golden to represent Liggins in this

appeal.

          Rebriefing ordered; Teresa Bloodman relieved as counsel; Robby Golden appointed
          to represent appellant.

          WYNNE and GRUBER, JJ., agree.

          Teresa Bloodman, for appellant.

          Dustin McDaniel, Att’y Gen., by: Nicana C. Sherman, Ass’t Att’y Gen., for appellee.




          4
              (Supp. 2013).
          5
        This is the third time this case has been before us. We have twice ordered rebriefing
due to deficiencies in Liggins’s brief and addendum. Liggins v. State, 2012 Ark. App. 555;
Liggins v. State, 2014 Ark. App. 181.
          6
         Bloodman received three extensions before resubmitting this last appeal, yet the brief
she filed is still noncompliant.

                                                3